Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-6 and 11-20 are pending in the instant application.

Election/Restrictions
Applicant’s election with traverse of Group I,

    PNG
    media_image1.png
    330
    611
    media_image1.png
    Greyscale

and the species of Compound 209, found on page 232 of the instant specification (reproduced below),

    PNG
    media_image2.png
    189
    803
    media_image2.png
    Greyscale

in the reply filed on October 21, 2020 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.

Claims 14-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 21, 2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021 was filed after the mailing date of the non-final Office Action on 
.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on June 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,357,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	All other rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Currently amended claim 1 is confusing because of proviso (v) at the end of the claim.  Claim 1 has been amended so that the R6 variable does not represent hydrogen or alkyl (see definition of variable R21).  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this 


Claims 1 and 13 are rejected under pre-AIA  
35 U.S.C. 102(b) as being anticipated by Shokol et al. {Chemistry of Heterocyclic Compounds (New York, NY,
United States) (March 1, 2009), 45(3), 370-371}.
Shokol et al. disclose Compound 1b on page 370,

    PNG
    media_image3.png
    216
    258
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    79
    1014
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    351
    632
    media_image5.png
    Greyscale

which is embraced by the currently amended claims when a compound of instant formula (A-3), 

    PNG
    media_image6.png
    179
    211
    media_image6.png
    Greyscale
,
R3=alkyl; 
R4=hydrogen; 
R6=a 5-membered heteroaryl (i.e., furanyl) 
substituted with alkyl and 
    PNG
    media_image7.png
    58
    105
    media_image7.png
    Greyscale
 
where R10=alkyl; and 
R7=hydrogen.  

Therefore, Shokol et al. anticipate the instant claimed invention.


Allowable Subject Matter
	The elected species of Compound 209, found on page 232 of the instant specification, is allowable over the prior art of record.

s 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11, 12 and 19 are allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 



This application contains claims 14-18 and 20 drawn to an invention nonelected with traverse in the reply filed on October 21, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600




July 30, 2021
Book XX, page 38